ON MOTION FOR REHEARING.
The appellant, plaintiff below, has filed motion for rehearing herein wherein it is alleged that a Colorado Statute, Section 5055, upon which this court based some of its conclusions, was repealed by the Colorado Legislature in 1929. We had the Colorado Statutes and also Compiled Laws Supplement 1932 when we wrote the opinion herein. In this, appellant is in error.
Section 5055, Statutes of 1921, was amended, Laws of 1923, page 668, so as to broaden its scope by including as a "Judgment Creditor" any person who had a claim filed and allowed against a deceased mortgagor. The section appears as amended in Compiled Laws Supplement of 1932.
There were two sections enacted by the legislature of Colorado in 1929, to-wit: Sections 5956 and 5956-2.
Under the Colorado law, the mortgagor has six months in which to redeem. The above sections extend the same right to any person who is liable for a deficiancy on the debt and to encumbrancers or lienors; in other words, to persons liable upon the debt or who have, as by second mortgage or an attached lien, interest in the foreclosed real estate that attached and where existing at the time of the foreclosure.
The subject matter of chapter 106 wherein Section 5055 is found and the subject matter of chapter 130, wherein appear Sections 5956-1 and 5956-2 are entirely different. Neither by implication nor by any expression of legislative intent can it be concluded that Section 5055 is repealed by such enactment. Further in our opinion we cite opinions construing Section 5055, that are as late as 1940.
It is urged in motion for rehearing that this court erred in not declaring error in the giving of defendants' instruction D-2. The appellant herein in its brief submitted its case for review under four specific points. The only point wherein any mention as to instructions *Page 205 
appears is Point 3, as follows: "Instructions cannot go beyond the pleadings."
The appellant's assignments of error do allege error in D-2 and state some reasons, the last of which is, "Because it goes beyond the pleadings." Appellant's assignments of error were not followed by any citation and were not carried forward, and its case was submitted for review on its specific points.
In the argument under Point 3 there is a discussion as to the defendant's "main instruction." Instruction D-2 makes reference to a question of receivership, the avoidance of costs of which the appellant had urged was the consideration for execution of an assignment, sale and transfer of defendants' interest in a lease of the real estate in controversy. Further, appellant, contending that there was no nine months period of redemption of even a judgment creditor, further contended there was no consideration for said assignment. In other words, appellant was blowing hot and cold, to-wit, a consideration by avoiding costs of receivership, and no consideration because mortgagor had no interest to convey. While we failed to comment on instruction D-2 because we concluded the assignment was insufficient, still as appellant in its motion is basing its contention upon the assertion that the mortgagee had right to receivership we conclude that no good reason is shown wherein there is prejudicial error in the instruction.
The appellant throughout is inconsistent; inconsistent in urging its points on assertion of repeal of Section 5055,supra; inconsistent in asserting right to receivership without having plead any grounds and in face of the fact that the Colorado law is clearly to the effect that such right in receivership does not exist after foreclosure; most inconsistent in asserting in one breath that a receivership was within its right and in the next breath asserting that the mortgagor had no right to sell and convey. The asserting of a right for receivership is an admission that there is no trespass and that there are claims of interest to be litigated. Such admission justifies application of the rule expressed in R.C.L. as set forth in our opinion.
The mortgagor sufficiently plead payment, compromise and settlement of the debt sued for, based upon the agreement of April 9, 1937.
Appellant makes point that it was entitled to submit an instruction on an item of consideration. No showing is made as to whether or not any such instruction was ever offered.
We find nothing in appellant's motion that we conclude would justify a rehearing.
Motion for rehearing overruled. All concur.